Citation Nr: 0100832	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which granted service connection for 
PTSD, evaluated as 10 percent disabling.  During the course 
of the appeal the RO increased the rating to 30 percent 
effective from the date of the original claim.

The veteran appealed the decision to the Board which remanded 
the case to the RO in April 2000 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.

In its April 2000 decision and remand the Board referred back 
for RO attention the veteran's December 1996 claim of new and 
material evidence to reopen the RO's November 1994 rating 
decision denying service connection for left knee arthritis.  
Because review of the record discloses that the RO has not 
yet taken action on this matter, the Board again refers it 
back to the RO.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
symptoms which considerably impair his ability to establish 
and maintain effective or favorable relationships with 
people, thereby reducing his reliability, flexibility and 
efficiency levels so as to produce considerable industrial 
impairment, but not by symptoms including obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure or irrelevant speech, near continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, spatial 
disorientation neglect of personal appearance and hygiene, or 
by severely impaired ability to establish and maintain 
effective or favorable relationships with people with 
psychoneurotic symptoms of such severity and persistence as 
to severely impair the ability to obtain or retain 
employment.


CONCLUSION OF LAW

Criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, 4.132, Diagnostic Code 9411 (1996 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected PTSD because the disorder is more disabling 
than contemplated by the current 30 percent disability 
rating.  The Board is satisfied that the record includes 
evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC, then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was service connected for PTSD by an April 1997 
rating decision which also assigned a 10 percent disability 
rating pursuant to DC 9411.  In December 1998 the RO 
increased the rating to 30 percent and in June 1999 the RO 
assigned an effective date for the 30 percent rating back to 
the date of the veteran's original claim for service 
connection for PTSD.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a provision of law or regulation changes after a claim 
is filed or reopened, but before the conclusion of the 
administrative or judicial appeal process VA must determine 
which provision is applicable to the claim.  The applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both 
provisions.

Under the current criteria, 38 C.F.R. § 4.130, DC 9411, PTSD 
is evaluated as follows for the 30, 50, 70 and 100 percent 
ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9411, PTSD 
is evaluated as follows for the 30, 50, 70 and 100 percent 
ratings, respectively:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment 
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

Although the record in this case includes a substantial body 
of medical evidence documenting the veteran's various 
diagnosed mental disorders, recent medical evidence 
attributes his mental disability solely to service-connected 
PTSD.  A VA examiner opined as much in a May 2000 examination 
report:

[The veteran's] main and underlying 
problem was post-traumatic stress 
disorder. . . .  [His] current 
psychiatric disability is related to 
symptoms of post-traumatic stress 
disorder and the factors of the 
disability . . . are all a part of the 
symptoms that relate to post-traumatic 
stress disorder.

In consideration of the foregoing, the Board finds that all 
psychiatric symptomatology described in the medical evidence 
of record pertains to PTSD.

The record here is replete with a large body of private and 
VA medical evidence.  In addition to VA PTSD examination 
reports from August 1994, October 1998 and May 2000, the 
claims file includes private psychiatric evaluation, 
treatment and hospitalization records from March 1987 to 
August 2000.  Although the medical evidence shows the 
veteran's psychiatric symptomatology to have waxed and waned 
over the years, VA and private health care professionals have 
consistently found moderate to severe disability.  Private 
treatment records disclose that the veteran had been provided 
with prescription medication for depression in November 1989.  
In April 1991 a private physician described the veteran's 
psychiatric symptoms, including anxiety and depression 
beginning in May 1989, as temporarily totally disabling.  
Social Security Administration (SSA) records include a 
January 1992 finding of disability due to dysthymia and 
generalized anxiety disorder.  Other SSA records note that 
the veteran had not worked since a severe spinal injury in 
the late 1980s.

The first medical confirmation of a PTSD diagnosis appears in 
private psychiatric hospitalization records from October 
1993.  These records note anhedonia, social withdrawal and 
isolation and include findings of dysphoric mood, blunted 
affect, psychomotor retardation, impaired judgment and 
impulse control and disheveled appearance.  The veteran also 
was alert and fully oriented with intact memory, reality 
testing and associations, spontaneous, goal-directed but 
halting speech and good insight.  There was no evidence of 
delusions, hallucinations or suicidal or homicidal ideations.  
The examining private physician assigned a current Global 
Assessment of Functioning (GAF) score of 25 with a score of 
50 in the prior year.  A private psychiatric consultation 
report from January 1994 included a GAF score of 45 and a 
psychiatric hospitalization admission report from the same 
month assigned a score of 30.  Private psychological 
evaluations from April and June 1994 also note difficulty 
with anger management and include GAF scores of 60, and a 
psychiatric hospitalization report from May 1994 assigned a 
GAF score of 30.  A VA physician who examined the veteran and 
diagnosed PTSD in August 1994 also found anxiety, depression, 
startle reaction, phobic reaction, poorly controlled anger 
and secondary alcohol abuse.  There was no GAF score.  A 
private psychologist confirmed that the veteran had 
participated in a year of VA fee basis PTSD counseling as of 
March 1995.

After 1995, private and VA examination, consultation, 
treatment and psychiatric hospitalization records continue to 
note symptomatology consistent with that described above and 
report similarly varying GAF scores.  A private consultation 
report from January 1996 includes a current GAF score of 30.  
The veteran underwent psychiatric hospitalization twice in 
January 1996.  His GAF scores upon admission were 25 and 40 
and upon discharge were 40 and 50, respectively.  A private 
treatment plan from February 1996 described the veteran's 
depression as severe and assigned a current GAF score of 40.  
A physician who examined the veteran on a fee basis in 
October 1998 noted that the veteran had again undergone 
private psychiatric hospitalization for suicidal ideation in 
1997 and that he continued to receive weekly VA fee basis 
individual psychiatric and group psychological therapy.  
Findings were consistent with those previously described 
except the physician also found some cognitive and short term 
memory impairment and intact abstract thinking.  The 
physician noted that the veteran's sensitivity to criticism 
and social withdrawal would interfere with occupational and 
social functioning and assigned a GAF score of 51.

The claims file also includes medical evidence pertaining to 
PTSD after the Board's April 2000 remand.  A May 2000 
examination report notes that the veteran had continued his 
weekly VA fee basis psychiatric and psychological treatment 
and anti-anxiety and anti-depressant prescription 
medications.  In addition to previously listed symptoms, the 
examiner also found that impaired concentration, fair memory 
and fair judgment contributed to moderate to severe 
disability.  The GAF score was 55, attributed solely to PTSD.  
A private psychologist who had treated the veteran on a VA 
fee basis since 1990 stated in a June 2000 letter that the 
veteran's PTSD helped to precipitate his divorce and 
alienation from his children and ended his social life.  A 
June 2000 letter from a private psychiatrist who had been 
treating the veteran's PTSD described the symptoms as 
chronic, severe and totally disabling.  Records from another 
private psychiatrist who treated the veteran from June to 
August 2000 noted some brightening of the veteran's affect 
and mood and an improvement in his social life.

In written statements submitted to the RO in August 1996 and 
in October 1998 the veteran blamed his PTSD, in part, for 
outbursts of anger and destructive behavior which led to his 
conviction of felony criminal offenses and subsequent prison 
sentences.  He also described his extensive psychiatric 
treatment and therapy.

The Board is of the opinion that the veteran manifests 
symptoms appropriate to an evaluation of 50 percent for PTSD 
under former DC provisions.  The record provides ample 
evidence of the veteran's occupational and social impairment 
in both work and family contexts.  His chronically depressed 
mood and difficulty in establishing and maintaining 
relationships with others including his own family as a 
result of PTSD is well documented.  Also well-documented is 
the veteran's impaired impulse control, inclination toward 
violence, social withdrawal and his need for repeated 
psychiatric intervention and regular psychiatric and 
psychological treatment and therapy.  The Board finds that 
the symptomatology considerably impairs the veteran's ability 
to establish and maintain effective or favorable 
relationships with people thereby reducing his reliability, 
flexibility and efficiency levels so as to produce 
considerable industrial impairment.  In addition, GAF scores 
consistently in the mid-40s to mid-50s and ranging to 
extremes of 25 and 60 support an examiner's conclusion that 
the veteran manifests moderate to severe impairment in 
vocational and social functioning as a result of PTSD, 
consistent with a 50 percent rating under the former DC 9411.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.

The veteran's symptoms, however, do not support an evaluation 
of 70 percent for PTSD under either  former or current DC 
provisions.  There is no medical evidence that the veteran 
exhibits the following symptomatology:  obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure or irrelevant speech; near continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene, 
or; by severely impaired ability to establish and maintain 
effective or favorable relationships with people with 
psychoneurotic symptoms of such severity and persistence as 
to produce severe impairment in the ability to obtain or 
retain employment.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD has manifested 
itself to a degree sufficient to warrant a 50 percent 
schedular rating.  The symptomatology associated with the 
veteran's PTSD is not shown to more nearly approximate the 
schedular criteria for the next higher 70 percent evaluation.  
See 38 C.F.R. § 4.7.

In reaching its decision the Board considered the history of 
the veteran's PTSD and possible application of other 
provisions of 38 C.F.R., Parts 3 and 4, (pertaining to 
extraschedular evaluation) notwithstanding whether the 
veteran or his representative requested such consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The evidence of record does not show that the 
veteran's PTSD has interfered with employment beyond the 
level contemplated by the assigned evaluation or necessitated 
frequent periods of hospitalization.  Absent these or similar 
issues, the Board finds that criteria for submission for 
assignment of an extraschedular rating are not met.  38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, 50 percent evaluation for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

